DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated April 1, 2022 was submitted with the request for continued examination on June 30, 2022.  Claims 1, 7 and 9 were amended.  Claims 1-17 are currently pending.  Claims 10-17 have been withdrawn from consideration.
The amendments to claim 1 have overcome the prior art rejections of claims 1-9 (¶¶ 7-20 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-9 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (Korean Patent Publication No. 10-1588427, cited in IDS submitted October 2, 2020, machine language translation cited below) in view of either of Kim et al. (Korean Patent Publication No. KR 2015-0130142, cited in IDS submitted December 3, 2018, machine language translation provided and cited below) or Awaji et al. (U.S. Patent Application Publication No. 2007/0104961 A1, cited in previous Office Action) and further in view of Sung et al. (U.S. Patent Application Publication No. 2013/0010234 A1, cited in previous Office Action).
Regarding claim 1, Joung discloses a method for manufacturing an optical sheet module ([0033] of Joung, process of forming pattern layer on base film), the method comprising: a first pattern formation step of coating a top surface of a first base film with a liquid-state source material so as to form a first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2 and patterned); a provisional pattern curing step of semi-curing the first structured pattern while maintaining its shape ([0034] of Joung, pattern layer semi-cured); an adhesive layer coating step of coating a surface of a second base film with an adhesive layer ([0035] of Joung, adhesive layer #6 applied to second base film #4); a provisional adhesive layer curing step of semi-curing the adhesive layer coated on the second base film ([0037] of Joung, adhesive dried by evaporating solvent; drying adhesive would at least partially cure the adhesive); an adhesion step of adhering at least a part of the semi-cured first structured pattern coated on the first base film on the semi-cured adhesive layer coated on the second base film ([0040] of Joung, pattern layer #3 on first base layer and adhesive layer #6 on second base layer bonded together face to face) using a pair of bonding rollers having a predetermined gap (FIG. 4 of Joung, bonding unit comprises multiple rollers including roller #57 and roller #51 which press the base layers together; base films pass between roller #57 and roller #51 which are spaced from one another thereby forming a gap); and a main curing step of curing the semi-cured first structured pattern and the semi-cured adhesive layer while the first base film and the second base film are adhered ([0046] of Joung, pattern layer #3 completely cured).
Joung does not specifically disclose that the pair of bonding rollers are provided at a point at which the semi-cured first structured pattern and the semi-cured adhesive layer are laminated and wherein the pair of bonding rollers press the semi-cured first structured pattern and the semi-cured adhesive layer by passing by the upper and lower parts of the first and second base films.  Rather, Joung discloses using a bonding roller arrangement as depicted in FIG. 4 wherein the bonding rollers are upstream of the point where the layers are laminated (FIG. 4 of Joung).  However, Joung discloses that using a bonding roller arrangement as depicted in FIG. 4 reduces excessive bonding pressure compared to using a pair of rollers in close contact ([0020] of Joung).  Joung therefore establishes that passing the layers through the nip of a pair of bonding rollers can be used to bond the layers together.  Awaji discloses a method of applying a transfer film #17 to an uneven surface #19 in the nip between a pair of pressure bonding rollers #20 (FIG. 1 of Awaji).  The uneven surface can be an optical surface including prisms ([0032] of Awaji).  Kim ‘142 similarly discloses a film bonded to a prism layer in the nip between a pair of bonding rollers (FIG. 6 of Kim ‘142).  Awaji and Kim ‘142 therefore also establish that prism layers can be bonded to other layers in the nip between a pair of bonding rollers.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pair of bonding rollers in close contact (i.e., nip rolls) in place of the bonding roller arrangement of Joung since Awaji and Kim ‘142 establish that a pair of nip rolls could have been used to bond a prism layer to another layer (FIG. 1 of Awaji; FIG. 6 of Kim).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Joung, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Joung, Awaji and Kim ‘142, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Joung also does not specifically disclose that the adhesive layer coated on the second base film is comprised of ultraviolet (UV) curable materials and that the adhesive layer is semi-cured by applying an ultraviolet (UV) ray to the second base film on which the adhesive layer is coated.  Rather, Joung discloses that that the adhesive is dried by evaporating solvent ([0037] of Joung).  Sung, however, discloses a method of making an optical film for a liquid crystal display comprising forming a first prism pattern on a first film to make a lower prism sheet, forming an adhesive layer on a lower surface of a second film and adhering the lower prism sheet to the film (FIG. 7 of Sung).  According to Sung, the adhesive formed on the lower surface of the second film is a UV curable resin which is cured in contact with the prism layer ([0033] of Sung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to bond the prism layer to the second base film in the modified method using a UV curable adhesive as disclosed by Sung since Sung establishes that it was known to use UV curable adhesives in such applications.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Joung, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Joung and Sung, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 2, Joung does not specifically disclose a second pattern formation step of coating a top surface of the second base film subjected to the main curing step with a liquid-state source material so as to form a second structured pattern; and a pattern curing step of curing the second structured pattern.  Sung, however, discloses forming a second prism layer on an upper surface of the second base layer adhesively bonded to the top of the first prism layer (FIG. 4 of Sung).  According to Sung, by providing a second prism layer, an optical sheet in the form of a single sheet having enhanced slimness may be provided ([0007] of Sung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a second structured pattern on a top surface of the second base film in the method of Joung in order to provide an optical sheet in the form of a single sheet having enhanced slimness as taught by Sung ([0007] of Sung).  In Sung, the second prism layer is cured after the bonding step of pressing upper and lower parts of the first and second base films ([0033], FIG. 7 of Sung).
Regarding claim 4, Joung discloses that the first pattern formation step includes: a first process of coating the top surface of the first base film with the liquid-state source material of the first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2); and a second process of forming the first structured pattern by pressing a first pattern formation part in which a preset pattern is formed onto the source material with which the first base film is coated ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16).
Regarding claim 5, Joung discloses that the first pattern formation part is formed as any one of a pattern roller and a circulating pattern belt having a preset pattern formed on a surface thereof which is to make contact with the source material of the first structured pattern ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16; claim only requires one of recited pattern formation parts).
Regarding claim 6, Sung discloses that the first structured pattern has a pitch or a vertical height different from the second structured pattern (FIG. 5, [0025] of Sung).
Regarding claim 7, Sung discloses that the first structured pattern and the second structured pattern are comprised of ultraviolet (UV) curable materials ([0034] of Sung).
Regarding claim 8, Joung discloses that the first structured pattern includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, epoxy acrylate oligomer, and high refractive acrylate monomer ([0031] of Joung, acrylic resin comprising monomer; monomer would necessarily be an acrylate monomer; claim only requires that composition include on of recited components).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to also form the second structured pattern from an acrylic resin since Joung discloses that such resins can be used to form prism layers ([0031] of Joung).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of either of Awaji or Kim ‘142 and further in view of Sung as set forth above with respect to claim 2 and further in view of Cho et al. (U.S. Patent Application Publication No. 2015/0138781 A1, cited in previous Office Action).
Regarding claim 3, neither Joung nor Sung disclose that the adhesive layer is formed to have a preset pattern.  Cho, however, discloses an adhesive layer for adhering a first prism sheet and a second prism sheet together wherein the adhesive layer is formed in a pattern (FIG. 3, [0043] of Cho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the adhesive as a pattern in the modified method since Cho discloses that using patterned adhesive layers for bonding prism layers together was known.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of either of Awaji or Kim ‘142 and further in view of Sung as applied to claim 1 above and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0153494 A1).
Regarding claim 8, Joung discloses that the first structured pattern includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, epoxy acrylate oligomer, and high refractive acrylate monomer ([0031] of Joung, acrylic resin comprising monomer; monomer would necessarily be an acrylate monomer; claim only requires that composition include on of recited components).  Kim ‘494 discloses an optical sheet comprising first and second prism layers each formed from a composition comprising an acrylate monomer ([0052]-[0053] of Kim ‘494).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form both prism layers in the modified method from resin compositions comprising an acrylate monomer as taught by Kim ‘494 since Kim’494 establishes that such compositions were used to form first and second prism layers of an optical sheet.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 9, Sung does not specifically disclose that the adhesive layer includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, and epoxy acrylate oligomer.  Kim ‘494, however, discloses an adhesive for bonding a prism layer wherein the adhesive includes an acrylate monomer and a urethane, epoxy or polyester acrylate oligomer ([0046] of Kim ‘494).  According to Kim, such adhesives exhibit excellent transparency ([0046] of Kim ‘494).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an adhesive as taught by Kim ‘494 in the modified process.  One of skill in the art would have been motivated to do so in order to use an adhesive which exhibits excellent transparency as taught by Kim ‘494 ([0046] of Kim ‘494).  
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new ground of rejection but they are not persuasive.
The applicant asserts that Sung has no disclosure with regard to the claimed feature of the adhesive layer and the prism sheet bonded in a semi-cured state (pg. 10, 1st full ¶ of the amendment).  Sung, however, discloses curing using UV light while bringing the ridges of the prism sheet into contact with the adhesive layer ([0033] of Sung).  Since curing occurs while bringing the adhesive layer into contact with the prism sheet, at least some curing of the adhesive layer is occurring in Sung before the prism sheet is brought into contact therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746